Appeal by claimant from a decision of the Unemployment Insurance Appeal Board. The Industrial Commissioner, the Referee, and the Appeal Board have all held that claimant was ineligible to receive benefits on the ground that she was unavailable for employment. Claimant’s only employment history is that of a stock clerk. After being out of the labor market for 16 years she became employed on a five-day week basis from 9:30 a.m. to 2:00 p.m. at $1.25 per hour. She worked for a year and eight months and was laid off because she refused to work one night a week. The Referee has found that claimant confined her job efforts to stores in her own neighborhood in Brooklyn or to downtown Brooklyn, and insisted on the same hours mentioned above because she is married, has two children and must be .home before they arrive from school. The Referee has also found that the hours for part-time employment in claimant’s occupation are customarily from 12 noon to 5:00 p.m., or from 11:00 a.m. to 4:00 p.m., with one full day or one late night per week, and that “ Opportunities for obtaining part time employment during the hours desired by claimant are virtually non-existent.” It was further found that “Here, by reason of her restrictions, claimant effectively eliminated herself from the labor market.” The evidence sustains such factual findings. Decision unanimously affirmed, without costs. Present—Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.